DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/13/2021.  Claims 1, 10, 11, 12, and 20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 11, 12 and 20 are independent claims.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 10/13/2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and with the examiner’s amendments below, claims 1-20 have been allowed in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jodie Spade, Reg. No. 70,079 on 01/20/2022.
The application is amended as follows:



IN THE CLAIMS:
(Currently Amended) A method, comprising:
receiving a query from a user, wherein the query comprises a plurality of terms, wherein at least one term of the plurality of terms is related to a particular domain;
identifying that a desired definition of the at least one term is unknown, by determining that the at least one term does not map to a term having a known definition, wherein the identifying comprises identifying the plurality of terms by parsing the query and mapping the plurality of terms to both a domain ontology corresponding to the domain and a domain grammar corresponding to the domain, wherein the domain grammar comprises terms and definitions of terms in a structured format, wherein the structured format is domain independent;
receiving, responsive to determining the at least one term is not a non-modeled term and requesting feedback from a user, a requested definition of the at least one term from the user, wherein the non-modeled term comprises a term that is not included in the domain grammar;
adding, responsive to receiving the requested definition and for the at least one term, the requested definition to the domain grammar comprising (i) domain-specific terminology and (ii) various definitions corresponding to the terms within the domain grammar, wherein the adding further comprises (iii) (iv) 
combining (v) (vi) 
providing, responsive to receiving the requested definition, adding the requested definition to the domain grammar, and combining the complete query, a response to the complete query by executing the complete query on a knowledge store.
(Original) The method of claim 1, wherein the identifying comprises (i) comparing terms within the query to the domain grammar and (ii) determining that the at least one term is not included in the domain grammar.
3. (Original) The method of claim 2, wherein the identifying further comprises searching at least one of: a secondary source and a domain ontology, to identify at least a portion of the definition to the at least one term.
4. (Original) The method of claim 3, comprising confirming the at least a portion of the definition with a user.
5. (Original) The method of claim 1, wherein, upon receiving a subsequent query including the at least one term, the at least one term is treated as a term whose definition is known.
6. (Original) The method of claim 1, wherein, upon receiving the feedback, the system identifies a second term within the feedback having an unknown definition; and
requesting secondary feedback from the user requesting the unknown definition for the second term.
7. (Original) The method of claim 6, wherein the adding comprises adding the unknown definition for the second term to the domain grammar.
8. (Original) The method of claim 1, comprising identifying a known term having a similarity to the at least one term; and
accessing the definition for the known term from the domain grammar.
9. (Original) The method of claim 8, comprising requesting confirmation from the user that the definition of the known term is acceptable for use as the definition for the at least one term.
10. (Previously Presented) The method of claim 1, comprising, responsive to determining that the at least one term comprises a non-modeled term and should not be included in the domain grammar, providing feedback to a user that the at least one term comprises a term that is an inappropriate term for a query within the particular domain.
11. (Currently Amended) An apparatus, comprising:
at least one processor; and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to receive a query from a user, wherein the query comprises a plurality of terms, wherein at least one term of the plurality of terms is related to a particular domain;
computer readable program code configured to identify that a desired definition of the at least one term is unknown, by determining that the at least one term does not map to a term having a known definition, wherein the identifying comprises identifying the plurality of terms by parsing the query and mapping the plurality of terms to both a domain ontology corresponding to the domain and a domain grammar corresponding to the domain, wherein the domain grammar comprises terms and definitions of terms in a structured format, wherein the structured format is domain independent;
computer readable program code configured to receive, responsive to determining the at least one term is not a non-modeled term and requesting feedback from a user, a requested definition of the at least one term from the user, wherein the non-modeled term comprises a term that is not included in the domain grammar;
computer readable program code configured to add, responsive to receiving the requested definition and for the at least one term, the requested definition to the domain grammar comprising (i) domain-specific terminology and (ii) various definitions corresponding to the terms within the domain grammar, wherein the adding further comprises (iii) (iv) 
computer readable program code configured to combine (v) the requested definition and (vi) terms from the parsed query having previously known definitions into a complete query; and
computer readable program code configured to provide, responsive to receiving the requested definition, adding the requested definition to the domain grammar, and combining the complete query, a response to the complete query by executing the complete query on a knowledge store.
12. (Currently Amended) A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising:
computer readable program code configured to receive a query from a user, wherein the query comprises a plurality of terms, wherein at least one term of the plurality of terms is related to a particular domain;
computer readable program code configured to identify that a desired definition of the at least one term is unknown, by determining that the at least one term does not map to a term having a known definition, wherein the identifying comprises identifying the plurality of terms by parsing the query and mapping the plurality of terms to both a domain ontology corresponding to the domain and a domain grammar corresponding to the domain, wherein the domain grammar comprises terms and definitions of terms in a structured format, wherein the structured format is domain independent;
computer readable program code configured to receive, responsive to determining the at least one term is not a non-modeled term and requesting feedback from a user, a requested definition of the at least one term from the user, wherein the non-modeled term comprises a term that is not included in the domain grammar;
computer readable program code configured to add, responsive to receiving the requested definition and for the at least one term, the requested definition to the domain grammar comprising (i) domain-specific terminology and (ii) various definitions corresponding to the terms within the domain grammar, wherein the adding further comprises (iii) (iv) 
computer readable program code configured to combine (v) the requested definition and (vi) terms from the parsed query having previously known definitions into a complete query; and
computer readable program code configured to provide, responsive to receiving the requested definition, adding the requested definition to the domain grammar, and combining the complete query, a response to the complete query by executing the complete query on a knowledge store.
13. (Original) The computer program product of claim 12, wherein the identifying comprises (i) comparing terms within the query to the domain grammar and (ii) determining that the at least one term is not included in the domain grammar.
14. (Original) The computer program product of claim 13, wherein the identifying further comprises searching at least one of: a secondary source and a domain ontology, to identify at least a portion of the definition to the at least one term.
15. (Original) The computer program product of claim 14, comprising confirming the at least a portion of the definition with a user.
16. (Original) The computer program product of claim 12, wherein, upon receiving a subsequent query including the at least one term, the at least one term is treated as a term whose definition is known.
17. (Original) The computer program product of claim 12, wherein, upon receiving the feedback, the system identifies a second term within the feedback having an unknown definition; and
requesting secondary feedback from the user requesting the unknown definition for the second term.
18. (Original) The computer program product of claim 6, wherein the adding comprises adding the unknown definition for the second term to the domain grammar.
19. (Original) The computer program product of claim 12, comprising identifying a known term having a similarity to the at least one term; and
accessing the definition for the known term from the domain grammar.
20. (Currently Amended) A method, comprising:
receiving a query from a user;
parsing the query into a plurality of terms;
identifying known terms of the plurality of terms within the query having known definitions, wherein the identifying comprises mapping the known terms to both a domain ontology corresponding to a particular subject-matter area and a subject-matter area grammar corresponding to the particular subject-matter area, wherein the subject-matter area grammar comprises terms and definitions of terms in a structured format, wherein the structured format is subject-matter area independent;
identifying an unknown term within the query having an unknown definition and being related to the particular subject-matter area, wherein the identifying comprises comparing the unknown term to the subject-matter area grammar and determining the unknown term is not included in the subject-matter area grammar;
requesting, responsive to determining the unknown term is not a non-modeled term and from a user, a definition for the unknown term, wherein the non-modeled term comprises a term that is not included in the domain grammar;
for the unknown term and upon receipt of the definition from the user, parsing the definition into expressions, extracting the expressions, and adding, for the unknown term, the extracted expressions to the subject-matter area grammar comprising (i) subject-matter area specific terminology and (ii) various definitions corresponding to the terms within the subject-matter area grammar 
creating a complete query from (iii) the definition of the unknown term and (iv) 
providing, responsive to receiving the requested definition, parsing the definition, and creating the complete query, a response to the complete query by utilizing the complete query to perform a search for the response on a knowledge store.






Reasons for Allowance
Claims 1-20 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Saito et al. (US 20030055819 A1) discloses a keyword-based information retrieving method which accepts a group of keywords entered from a user when the user makes a request for a search, sets a particular keyword within the group of keywords entered from the user as a main keyword, sets the remaining keywords other than the main keyword as additional keywords, modifies the additional keyword having a low relativity to the main keyword to a keyword having a high relativity, and conducts a search requested by the user using the group of modified keywords.

 The prior art reference Nagarajayya (US 20080104047 A1) discloses the invention to provide more accurate results and semantically linked results through an intelligent index. The invention uses results from known, semantic and unknown indexes with Guiding Information to return the most relevant results to the users
The major difference between the prior art and the instant invention is the improvement of the information retrieval using domain query execution by using the user provided definition for the unknown or non-modeled terms for the particular domain structure in order to improve the time intensive and complicated query process. Where Saito reference discloses an information retrieving method, and more particularly, to an information retrieving method which can extract a proper keyword that has a high relativity to a group of ambiguous keywords set by a user and Nagarajayya teaches an invention that uses results from known, semantic and unknown indexes with Guiding Information to return the most relevant results to the users. However, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving a query from a user and the query comprising a plurality of terms and at least one term is related to a particular domain, identifying that a desired definition of the at least one term is unknown, by determining that the at least one term does not map to a term having a known definition, wherein the identifying comprises identifying the plurality of terms by parsing the query and mapping the plurality of terms to both a domain ontology corresponding to the domain and a domain grammar corresponding to the domain, wherein the domain grammar comprises terms and definitions of terms in a structured format, wherein the structured format is domain independent; responsive to determining the at least one term is not a non-modeled term and requesting feedback from a user, receiving a requested definition of the at least one term from the user, wherein the non-modeled term comprises a term that is not included in the domain grammar;  responsive to receiving the requested definition and for the at least one term, adding the requested definition to the domain grammar comprising (i) domain-specific terminology and (ii) various definitions corresponding to the terms within the domain grammar, wherein the adding further comprises (iii) extracting expressions from the requested definition and (iv) adding, for the at least one term, the expressions into a field of the structured format corresponding to the expression within the domain grammar; combining (v) the requested definition and (vi) terms from the parsed query having previously known definitions into a complete query, and responsive to receiving the requested definition, adding the requested definition to the domain grammar, and combining the complete query, providing a response to the complete query by executing the complete query on a knowledge store.” as recited in the independent claims 1, 11, 12 and 20 and as argued on pages 11-14.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NARGIS SULTANA/Examiner, Art Unit 2164      

  /ASHISH THOMAS/  Supervisory Patent Examiner, Art Unit 2164